DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-22 are allowed, renumbered 1-18. Claims 2-5 are cancelled
Claims 1, 6-7 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An apparatus including a plurality of functions comprising: 
a memory; 
at least one processor coupled to the memory to: 
display a menu screen capable of displaying a plurality of function button corresponding to each of the plurality of functions; 
display a function screen including button invoking setting contents for a function, the function screen for the function corresponding to the function button selected on the menu screen; and 
display, based on registering predetermined setting contents for the function, a first button corresponding to the predetermined setting contents on the menu screen and a second button for invoking the predetermined setting contents on the function screen
Akuzawa (US 2016/0072972) teaches an information processing system including a server and a plurality of information processing apparatuses. The server stores setting information of menu screens of the plurality of information processing apparatuses. Each of the plurality of information processing apparatuses registers the setting information of a menu screen displayed on the information processing apparatus, and stores registered first setting information as a non-synchronization target and registered second setting information as a synchronization target. Each of the plurality of information processing apparatuses transmits, to the server, difference information between the second setting information and the setting information stored in the server, and performs synchronization of the second setting information with the server.
However, Akuzawa does not teach the invention as claimed, especially display a menu screen capable of displaying a plurality of function button corresponding to each of the plurality of functions; 
display a function screen including button invoking setting contents for a function, the function screen for the function corresponding to the function button selected on the menu screen; and 
display, based on registering predetermined setting contents for the function, a first button corresponding to the predetermined setting contents on the menu screen and a second button for invoking the predetermined setting contents on the function screen
Kato (US 2008/0199199) teaches in order to provide an automatic job template generating apparatus capable of making operations simpler by reducing the steps in the user interface operation to match a frequently used capability of an MFP, an automatic job template generating apparatus of the invention is formed of an operation history acquisition unit configured to acquire an operation history of a multi function peripherals for each user according to information accessed to the multi function peripherals on the Web, an operation frequency analysis unit configured to analyze an operation frequency at regular timing according to the operation history acquired by the operation history acquisition unit, and a job template generation unit configured to newly generate a job execution parameter having a high operation frequency on an operation screen as a job template button according to an analysis result of the operation analysis unit.
However, Kato does not teach the invention as claimed, especially display a menu screen capable of displaying a plurality of function button corresponding to each of the plurality of functions; 
display a function screen including button invoking setting contents for a function, the function screen for the function corresponding to the function button selected on the menu screen; and 
display, based on registering predetermined setting contents for the function, a first button corresponding to the predetermined setting contents on the menu screen and a second button for invoking the predetermined setting contents on the function screen

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675